Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10 - 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 15, 2021.
Applicant's election with traverse of Group I claims 1 - 9 in the reply filed on April 15, 2021 is acknowledged.  The traversal is on the ground(s) that Applicant believes that there is no distinctiveness because Group I discloses a structural context for the compaction roller while claim 10 requires sensing the temperature of the compaction roller, determining whether .  This is not found persuasive because the invention of Group I is directed to an apparatus while Group II is directed to a method of operation. According to .
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 3 and 7 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamlyn et al (US 2011/0011537) in view of Oldani et al (US 2007/0187021).
With regards to claim 1, Hamlyn discloses a composite manufacturing system (Abstract) comprising:
A fiber placement head (Figure 1 item 1)
A compaction roller associated with the fiber placement head (Figure 1 item 2)
A temperature regulation system associated with the compaction roller and configured to actively control a temperature of the compaction roller (paragraph 56), the temperature regulation system comprising:
A cooling system associated with the compaction roller and configured to cool the compaction roller (paragraph 56)
While Hamlyn discloses that the system comprises a thermal regulation system (paragraph 56), Hamlyn fails to explicitly disclose that the temperature regulation system comprises a number of temperature sensors configured to detect the temperature of the compaction roller and a controller in communication with the number of temperature sensors and the cooling system, where the controller is configured to regulate the cooling system such that the temperature of the compaction roller is below a threshold temperature.
Oldani discloses a composite manufacturing system (Abstract), in the same field of endeavor as Hamlyn, where Oldani discloses that the system comprises a number of temperature sensors configured to detect a temperature (Figure 1 item 22) and a controller in communication with the number of temperature sensors and the cooling system, where the controller is configured to regulate the cooling system such that the temperature of het compaction roller is below a threshold temperature (Figure 1 item 24).
It would have been obvious to one of ordinary skills in the art before the effective filing date to have implemented a number of sensors and controller in Hamlyn’s apparatus as suggested by Oldani. The rationale being that, as stated by Oldani, it allows to determine whether the system meets or exceeds a predetermined temperature value based upon the 
With regards to claim 2, the teachings of Hamlyn and Oldani are presented above. Additionally Hamlyn discloses that the cooling device is configured to supply cooler air into the compaction roller until the temperature of the compaction roller is below the threshold temperature (paragraph 56).
With regards to claim 3, the teachings of Hamlyn and Oldani are presented above. Hamlyn discloses injecting a cooling fluid to regulate temperature of the roller (paragraph 36). While Hamlyn states that the preferred fluid is a gas, it would have been obvious to one of ordinary skills in the art to have used a cooled liquid since cooled liquids are commonly used as a cooling fluid as well as a cooled gas.
With regards to claim 7, the teachings of Hamlyn and Oldani are presented above. Additionally Hamlyn teaches that the compaction roller comprises a number of channels configured to direct at the cooled fluid through the compaction roller (paragraph 56).
With regards to claim 8, the teachings of Hamlyn and Oldani are presented above. Additionally Hamlyn teaches that the compacting roller is kept at a temperature of about 30°C (paragraph 56) which would suggest that a controller is configured to provide predictive cooling.
With regards to claim 9, the teachings of Hamlyn and Oldani are presented above. Additionally Oldani teaches that the cooling system is configured to quench composite material as the composite material is applied by the compaction roller to a substrate to prevent undesired inconsistencies from forming in the composite material (paragraph 33).

Claims 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer et al (US Patent 9,080,024) in view of Oldani et al (US 2007/0187021).
With regards to claim 1, Weimer discloses a composite manufacturing system (Abstract) comprising:
A fiber placement head (Figure 1 item 1)
A compaction roller associated with the fiber placement head (Figure 1 item 8)
A temperature regulation system associated with the compaction roller and configured to actively control a temperature of the compaction roller (column 4 lines 30 – 39), the temperature regulation system comprising:
A cooling system associated with the compaction roller and configured to cool the compaction roller (column 4 lines 30 – 39)
While Weimer discloses that the system comprises a thermal regulation system (column 4 lines 30 – 39), Weimer fails to explicitly disclose that the temperature regulation system comprises a number of temperature sensors configured to detect the temperature of the compaction roller and a controller in communication with the number of temperature sensors and the cooling system, where the controller is configured to regulate the cooling system such that the temperature of the compaction roller is below a threshold temperature.
Oldani discloses a composite manufacturing system (Abstract), in the same field of endeavor as Weimer, where Oldani discloses that the system comprises a number of temperature sensors configured to detect a temperature (Figure 1 item 22) and a controller in communication with the number of temperature sensors and the cooling system, where the 
It would have been obvious to one of ordinary skills in the art before the effective filing date to have implemented a number of sensors and controller in Weimer’s apparatus as suggested by Oldani. The rationale being that, as stated by Oldani, it allows to determine whether the system meets or exceeds a predetermined temperature value based upon the burn point of either the tool or the tows in order as a safety measure that prevents the temperature from reaching or rising above their burn point (paragraphs 33 and 40).
With regards to claim 4, the teachings of Weimer and Oldani are presented above. Additionally Weimer discloses that the cooling system comprises a chilled roller in conductive contact with the compaction roller (Figure 2a item 10).
With regards to claim 5, the teachings of Weimer and Oldani are presented above. Additionally Weimer discloses that the cooling system comprises a cooling device configured to supply a cooled fluid to the chilled roller (column 4 lines 30 – 39).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weimer et al (US Patent 9,080,024) in view of Oldani et al (US 2007/0187021) as applied to claim 4 above, and further in view of Hamlyn et al (US 2011/0011537).
With regards to claim 6, the teachings of Weimer and Oldani are presented above. Weimer discloses that the chilled roller comprises thermal control means (column 4 lines 30 – 39). Weimer and Oldani fail to explicitly disclose that the chilled roller comprises a number of 
Hamlyn discloses a fiber application machine for the production of parts made of composite materials (Abstract), in the same field of endeavor as Weimer and Oldani, where Hamlyn discloses that the compaction roller comprises a number of channels configured to direct cooled fluids through the roll (paragraph 56).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have Weimer’s chilled roller comprise a number of channels configured to direct cooled fluids through the chilled roller, as suggested by Hamlyn. The rationale being that, as stated by Hamlyn, it allows to distribute through the roller the cooled fluid (paragraph 56).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHEL RIVERA whose telephone number is (571)270-7655.  The examiner can normally be reached on M-F 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHEL RIVERA/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746